NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         NOV 2 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 MACK A McCALLUM,                                 No. 15-15929

                  Plaintiff-Appellant,            D.C. No. 1:15-cv-00356-MCE-
                                                  SAB
   v.

 STATE OF CALIFORNIA,                             MEMORANDUM*

                  Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                           Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Mack A. McCallum appeals pro se from the district court’s judgment

dismissing his action alleging a violation of the ex post facto clause of the United

States Constitution. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal on the basis of res judicata, Headwaters Inc. v. U.S. Forest Serv.,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
399 F.3d 1047, 1051 (9th Cir. 2005), and we affirm.

      The district court properly dismissed McCallum’s action as barred by the

doctrine of res judicata because McCallum’s claims were raised against the State

of California in his prior federal action which resulted in a final judgment on the

merits. See Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002).

      McCallum’s motion, filed September 11, 2015, is denied.

      AFFIRMED.




                                          2                                    15-15929